        Case 6:06-cr-60011-AA         Document 261       Filed 10/07/19      Page 1 of 2




Paul Hood, OSB 132271
PO Box 66876
Portland, OR 97290
Telephone: 541-513-7545
paul@paulhoodlaw.com

Attorney for Defendant Joseph Dibee


                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION

  UNITED STATES OF AMERICA,                       )   NO. 6:06-cr-60011-AA-1
                                                  )
                             Plaintiff,           )
                                                  )   DECLARATION OF COUNSEL IN
         v.                                           SUPPORT OF MOTION TO
                                                  )
                                                      CONTINUE TRIAL
  JOSEPH DIBEE,                                   )
                                                  )
                             Defendant.           )
                                                  )


       Paul Hood, attorney for Joseph Dibee, provides this declaration in support of the

Defendant’s Motion to Continue Trial.

                                          DECLARATION

       I, Paul Hood, declare under penalty of perjury that the following is true to the best of my

knowledge and belief:

       1. Joseph Dibee was arraigned on August 10, 2018. He is presently in custody.

       2. I am the attorney for Mr. Dibee, having been appointed on August 10, 2018, pursuant

          to 18 U.S.C. § 3006A(b).

       3. The case is currently set for trial on October 15, 2019.

       4. This is the fourth continuance request by Mr. Dibee.
Case 6:06-cr-60011-AA-1
Declaration is Support of Motion to Continue Trial pg. 1
        Case 6:06-cr-60011-AA         Document 261        Filed 10/07/19    Page 2 of 2




       5. This request is made to permit time for additional defense investigation and

           negotiations between the parties.

       6. I have conferred with Assistant United States Attorney Geoffrey Barrow regarding

           delaying the trial. The Government does not oppose this motion.

       7. I have conferred with my client regarding his right to a speedy trial and this motion to

           continue the trial date.

       8. Mr. Dibee supports this continuance motion and request for a finding of excludable

           delay.

       9. The defense investigation in this case has and continues to require a larger than

           normal effort, even as compared to other conspiracy cases, because this matter covers

           an unusually large span of time.

       10. The first criminal allegation in the Indictment addresses conduct in 1996. The first

           charge against the Defendant dates back to 1997. The Indictment was filed in 2006.

           The Defendant was arrested and arraigned in 2018.

       11. Due to the vast timeframe of the case there are several ongoing investigation issues

           which cannot be adequately resolved under the current trial date.

       12. Those ongoing investigations will inform negotiations between the parties as well the

           Defendant’s decisions regarding the resolution of the case. For that reason, this

           continuance request is necessary for the Defendant’s intelligent exercise of his due

           process rights.

DATED this 7th day of October 2019.            Respectfully submitted,

                                               /s/ Paul Hood
                                               PAUL HOOD, OSB No. 132271
                                               Attorney for Joseph Dibee

Case 6:06-cr-60011-AA-1
Declaration of Counsel in Support of Motion to Continue Trial pg. 2
